Per Curiam.

The final order should not have allowed a stay in excess of five days unless it provided for the security required by the New York City Municipal Court Code (§ 6, subd. 3). The resettled order dated October 11, 1956 was erroneous in that the court was without jurisdiction to grant a stay in excess of 30 days.
Since, however, the stay so erroneously granted has already expired, the appeal has become academic and must be dismissed.
The appeal should be dismissed, with $10 costs to appellanL
Hofstadter, Aurelio and Tilzer, JJ., concur.
Appeal dismissed, etc.